Fourth Court of Appeals
                                         San Antonio, Texas
                                                April 13, 2015

                                              No. 04-15-00052-CV

                               Billy C. WHITFIELD and Carolyn Whitfield,
                                              Appellants

                                                    v.
                                                  Charles
                                      Charles Thomas ONDREJ, et al.,
                                                 Appellees

                        From the 81st Judicial District Court, Karnes County, Texas
                                   Trial Court No. 12-10-00231-CVK
                                 Honorable Stella Saxon, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to Monday, May 18, 2015.


                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              William H. Oliver                               Jerry T. Steed
                 Pipkin & Oliver LLP                             1100 NW Loop 410 Ste 260
                 1020 NE Loop 410 Ste 810                        San Antonio, TX 78213-2200
                 San Antonio, TX 78209-1213

                 Larry D. Warren
                 Naman Howell Smith & Lee
                 10001 Reunion Pl Ste 600
                 San Antonio, TX 78216-4140